Citation Nr: 0426635	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial evaluation for amputation 
of the right index finger, the major extremity, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
and a 20 percent disability rating for the amputation of his 
right index finger, the major extremity.

A preliminary review of the record discloses that the veteran 
requested a hearing before a member of the Board sitting at 
the RO.  He was notified by a letter dated June 2004 of the 
scheduled travel board hearing to be conducted before a 
Member of the Board.  A notation in the claims file indicates 
the veteran failed to appear on the scheduled hearing date.  
No communication was received from the veteran regarding the 
hearing request or his failure to appear.  Accordingly, the 
Board will proceed with its review of this matter.  See 38 
C.F.R. § 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was granted service connection for amputation of 
the right index finger by a January 2003 rating decision, and 
a 20 percent evaluation was assigned.  That decision was 
based in part on private medical records that indicate that 
the veteran's right index finger was amputated in November 
1973, following an automobile accident which occurred during 
the veteran's period of service.  

The veteran's adjudication claims folder was reviewed for 
compensation purposes by a VA physician in May 2003.  The 
Board is of the opinion that to properly ascertain the degree 
of impairment involved, an actual physical examination of the 
right hand should be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  A VA examination should be conducted 
to determine the severity of the 
residuals of the traumatic amputation of 
the right index finger.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to obtain an occupational 
history and current complaints.  
Following the examination the examiner is 
requested to indicate whether the more 
than one-half of the second metacarpal 
bone has been lost.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




